Citation Nr: 0304300	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-10 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for headaches, depression, 
ulcers, stomach problems, and anxiety attacks.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.M.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from October 1981 to 
February 1982 and from April 6 to April 20, 1991.  The 
veteran, as a member of the United States Air National Guard 
from October 1981 to September 1996, had periods of inactive 
duty training and periods of active duty for training, in 
addition to such active duty.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
Department of Veterans Affairs (VA) regional office (RO) in 
Winston Salem, North Carolina, denied entitlement to service 
connection for post-traumatic stress disorder (PTSD), 
residuals of back injury, and headaches, depression, ulcers, 
stomach problems and anxiety attacks.

In a May 2000 decision which the veteran did not appeal, the 
Board denied entitlement to service connection for PTSD and 
residuals of a back injury.  The issue of entitlement to 
service connection for headaches, depression, ulcers, stomach 
problems and anxiety attacks, all claimed as due to sexual 
harassment, was remanded to the RO for conduct of VA 
examinations.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate her claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support her claim.

3.  The veteran did not incur disability from headaches, 
depression, ulcers, stomach problems, or anxiety attacks 
during a period of active duty, or active duty for training, 
or as the result of any event during such duty, or as a 
result of an injury during inactive duty training.


CONCLUSIONS OF LAW
1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2002)).

2.  The veteran is not entitled to service connection for 
headaches, depression, ulcers, stomach problems, and anxiety 
attacks.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309 (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that she is entitled to service 
connection for headaches, depression, ulcers, stomach 
problems, and anxiety attacks.  She does not contend that the 
onset of such problems was during her first period of active 
duty service from October 1981 to February 1982.  She 
testified in February 2000 that her claimed current 
disabilities from headaches, depression, ulcers, stomach 
problems, and anxiety attacks were incurred while she was a 
member of the North Carolina Air National Guard from February 
1985 to December 1996.

For the reasons and bases discussed below, the Board finds 
that the veteran is not entitled to service connection for 
headaches, depression, ulcers, stomach problems, or anxiety 
attacks.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002); 
38 C.F.R. § 3.303 (2002).  Also, 38 U.S.C.A. §§ 1101, 1110, 
1112, and 1137 provide that where a veteran has served 
continuously 90 days or more during a period of war or after 
December 31, 1946, and develops a chronic disease to a degree 
of disability of 10 percent or more within one year of 
separation from such service, such disease shall be presumed 
to have been incurred in service.  The list of such diseases 
includes peptic ulcer disease and psychosis.

Active  military service includes active duty, any period of 
active duty for training during which the individual 
concerned was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 C.F.R. § 3.6 (2002).  A part of 38 C.F.R. § 3.6 was 
revised effective July 31, 2002.  However, the revision 
merely removed the definition of the term "covered disease" 
from 38 C.F.R. § 3.6(a) and added the following language to 
38 C.F.R. § 3.6(e):  "For purposes of this section the term 
covered disease means any of the following: (i) An acute 
myocardia infarction; (ii) a cardiac arrest; (iii) a 
cerebrovascular accident."

As her appeal was pending at the time the applicable 
regulations were amended, the veteran is entitled to 
consideration under whichever set of regulations--old or 
new-that is more beneficial to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the change 
in regulation has no effect on the decision of the Board, as 
it does not pertain to this veteran's claims.  The veteran is 
not prejudiced by the application of the revised regulation 
or the inability of the RO to consider it.  Bernard v. Brown, 
4 Vet. App. 384 (1993). 

Generally, to support a claim for service connection, there 
must be evidence of the following three elements: (1) 
competent lay or medical evidence of a current diagnosed 
disability or of persistent or recurrent symptoms of 
disability; (2) evidence which establishes the veteran 
suffered an event, injury or disease in service; and (3) 
evidence which indicates that the claimed disability or 
symptoms may be associated with the established event, injury 
or disease in service or another service-connected 
disability.


The United States Court of Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) has held that 
in order to obtain VA benefits the law requires the evidence 
to show a diagnosis of a current disability or the current 
disabling residuals from a disease or injury.  Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The disability must also 
be shown to be related to an in-service occurrence or there 
must be evidence of a nexus or connection between the current 
disability and the in-service precipitating disease or 
injury.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir 1997).

The veteran does not have a disability which has previously 
been determined to be service connected.  Nor does she 
contend that the claimed disabilities are related to a 
service-connected disability.  

Furthermore, the veteran does not contend, nor does the 
record show, that she has had any period of continuous active 
duty, or active duty for training lasting 90 days or more 
after February 1982.  She does not contend, nor does the 
record show, that she manifested symptoms of chronic disease 
from peptic ulcer or a psychosis within one year after her 
separation from service during a continuous period of 90 days 
or more.  Therefore, the presumption of service connection 
for any claimed chronic disease such as peptic ulcer or 
psychosis does not apply in this case.  Nor does she claim 
that she sustained an injury during a period of active duty, 
active duty for training, or inactive duty training.  Records 
of service show monthly weekend inactive duty training and 
annual tours of active duty training.  Such records do not 
show any period of continuous active duty lasting 90 days or 
more since 1981 and 1982.

Service medical records do not show that the veteran had 
complaints, diagnoses, or treatment for headaches, 
depression, ulcers, stomach problems, or anxiety attacks 
during a period of active duty or active duty for training.

In the VA Form 9 the veteran filed in June 1998, she asserted 
that her headaches, depression, ulcers, stomach problems, and 
anxiety attacks all occurred during her active duty for 
training or during inactive duty training.  


In testimony and during treatment, the veteran has attributed 
the claimed disorders to sexual harassment she experienced 
either while working as a civilian for the Air National Guard 
or during periods of inactive duty training and active duty 
training.  She does not contend, nor does the record 
otherwise show, that she incurred disability from an injury 
during a period of inactive duty training, or that she 
incurred a disease or injury during a period of active duty, 
active duty for training, or inactive duty training.

Therefore, to support her claims, the evidence must indicate 
that it is at least as likely as not that the veteran was 
disabled from a disease incurred or aggravated in the line of 
duty during a period of active duty or active duty for 
training.

The evidence in the claims folder consists of treatment 
records from a veteran's center, statements from a private 
physician, statements from the veteran's mother and 
acquaintances, the veteran's written statements, her 
testimony before the undersigned Veterans Law Judge, and 
reports of VA examinations.

In a letter dated in January 1995, a private physician 
indicated that after taking antidepressant medication, the 
veteran reported that she was functioning at near or maximum 
efficiency.  He indicated that medical therapy lasting one 
year may be required.  In a report dated in November 2000, 
the same private physician reported diagnoses including 
depression, anxiety, history of peptic ulcer disease with 
intolerance of nonsteroidal anti-inflammatory drugs, and 
gastroesophageal reflux disease with symptoms of generarlized 
pain , depression, sleep disorder, and panic attacks.

Treatment records submitted by the veteran from a veteran's 
center do not contain diagnoses of headaches, depression, 
anxiety, ulcers, or a stomach disorder.  The treatment notes 
do indicate that the veteran complained of lack of energy and 
motivation and attributed these symptoms to her National 
Guard experiences as well as events which occurred after her 
separation from the National Guard.  

The veteran has submitted statements from her mother and from 
acquaintances.  In a letter dated in April 1999, an 
acquaintance, who did not personally witness any of the 
events related to him by the veteran, described the veteran's 
complaints of harassment while on active duty tours, during 
active duty training, or during inactive duty training, and 
her decline in mental and physical well being.  In a letter 
also dated in April 1999, the veteran's mother described the 
veteran's complaints of harassment and her decline in mental 
and physical health.  In a third letter, dated in May 1999, 
another long-time acquaintance described incidents related to 
her by the veteran and the veteran's apparent decline in 
physical and mental health.

The veteran testified in February 2000 that all incidents of 
sexual harassment about which she was complaining occurred 
while she was in an Air National Guard unit in Charlotte, 
North Carolina.  She testified that an officer put his hand 
up her skirt, and on another occasion tried to pull her 
blouse up.  She testified that on another occasion a 
quartermaster exposed himself to her.  On another occasion, 
an unidentified service member made references to her breasts 
in connection with a sweater she was wearing.  She attributed 
her current disabilities from headaches, depression, ulcers, 
stomach problems, and anxiety attacks to these incidents.

The veteran underwent an intestinal examination in July 2000.  
The examiner reviewed the veteran's medical records.  He 
cited notes from a private physician that indicated that the 
veteran had developed irritable bowel symptoms in 1994, 
having been previously well.  Her complaints were not related 
to depression, panic attacks, fibromyalgia, or memory loss.  
She had had a slight weight gain recently about which she was 
pleased.  She described her appetite as fairly good.  She 
denied nausea, vomiting, constipation, diarrhea.  Bowel 
movements were regular but sometimes loose.  She denied a 
history of bleeding from the lower bowel, fistula, or 
incontinence.  On physical examination, she appeared well 
nourished, slender, and muscular.  Her color was good.  There 
was no evidence of anemia, malnutrition or debility.  She 
walked briskly and comfortably.   She was not having 
abdominal pain.  Her abdomen was soft, rounded and nontender.  
Bowel sounds were active.  She denied being under current 
treatment of irritable bowel symptoms.  The examiner reported 
a diagnosis of mild irritable bowel syndrome.  The examiner 
commented that he was unable to make any distinction between 
whether the veteran had been subjected to harassment either 
during her military service or while working her civilian 
job.  However, if such harassment had occurred, it could have 
adversely affected her nerves, appetite, and digestion.  
However, there was no direct evidence, according to the 
physician, relating irritable bowel syndrome with any past 
occurrences of sexual harassment.

The same examiner conducted a VA examination for stomach 
disorder on the same date in July 2000.  She gave a history 
of symptoms consistent with peptic ulcer as early as 1985, 
including during times she was on active duty with the 
National Guard and while working as a civilian.  The examiner 
noted that the veteran was treated for worsened ulcer 
symptoms in 1994 after a finding of helicobacter pylori.  Her 
symptoms improved with treatment.  She was currently taking 
Zantac which helped to keep her stomach more calm.   At the 
time of the VA examination, she was not under active 
treatment.  Based on the veteran's history, the examiner 
reported that the veteran's ulcer was more likely duodenal.  
She reported being ordinarily comfortable.  Her appetite was 
good.  She had had some difficulty swallowing.  She denied 
having much heartburn but attributed some symptoms to reflux 
which were different than the chronic pain she had 
experienced from ulcers.  She denied diarrhea, constipation, 
circulatory disturbance after meals, and hypoglycemic 
reactions.  She reported some lower bowel symptoms more 
consistent with irritable bowel syndrome.  She denied nausea, 
vomiting, colic, distention, and bleeding.  Her weight had 
been stable.  On examination, she was comfortable and 
cooperative.  She had no signs of anemia.  Her color was 
good.  Her abdomen was soft, rounded, and nontender, with 
normal bowel sounds.  No organs or masses were felt.  The 
examiner reported diagnoses of presently inactive, treated 
peptic ulcer and mild symptoms of gastroesophageal reflux 
symptoms.  The examiner commented that the symptoms had 
occurred during the times of the veteran's active military 
service with the National Guard.

The veteran also underwent a VA neurological examination in 
July 2000.  At that time, she reported that she had had 
headaches over the past nine years with a frequency of ten 
days per month.  She described the headaches and reported 
that they were sometimes associated with nausea.  She also 
complained of panic episodes and trouble with anxiety and 
depression.  She also reported being bothered by crowds and 
social situations when she had to entertain.  She also said 
she had had sleep disturbances, crying spells, sadness, poor 
concentration, and lack of interests.  She asserted that she 
had been harrassed while working for the National Guard 
because she was a woman.  She asserted that she was called a 
derogatory name (bitch) by her commanding officer while at a 
noncommissioned officers' club and that the harassment and 
discrimination continued throughout the time she worked for 
the National Guard.  She asserted that currently she could 
not work due to anxiety and depression.  The examiner 
reported diagnoses of headaches secondary to sinus 
infections, panic disorder without agoraphobia, and 
depression not otherwise specified.  

In an addendum dated in May 2002, the physician who conducted 
the July 2000 gastrointestinal examinations reported that he 
found no information which would relate the veteran's 
complaints to sexual harassment.  In another addendum also 
dated in May 2002, the examiner who conducted the July 2000 
neurological examination reported that the diagnoses were 
panic disorder without agoraphobia, and depressive disorder, 
not otherwise specified.  The veteran had contended that she 
had been subjected to sexual harassment while on weekend duty 
with the National Guard.  The examiner reported that he could 
not conclude with any medical certainty that the veteran's 
symptomatology was related in any way to 
". . . situations or conditions she endured while on active 
weekend duty."  The examiner further reported that he could 
not determine whether the alleged sexual harassment occurred.  
The physician reported that it was not possible for him to 
substantiate the veteran's claims or specifically determine 
the onset and etiology of the symptoms.

The Board has carefully reviewed the entire record.  The 
evidence in the record does not show onset of any of the 
claimed disabilities during a period of active duty or active 
duty for training.  Nor does the record show that the claimed 
disabilities resulted from an injury incurred during a period 
of inactive duty training.  In the absence of evidence that 
the veteran has the expertise to render medical opinions 
about the etiologies of the claimed disabilities, her own 
assertions that they can be attributed to sexual harassment 
she alleges she was exposed to during a period of active duty 
or inactive duty for training are afforded no probative 
weight.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
For the same reason, the lay statements discussed above, to 
the extent they were submitted to support an assertions of 
nexus between claimed current disabilities and some event 
during active service or active duty for training are 
afforded no probative weight.  

Rather, the majority of the competent medical evidence 
indicates that no association can be made between the 
veteran's current disabilities and complaints and any event, 
disease, or injury incurred during a period of active duty, 
active duty for training, or inactive duty training.  
Therefore, for the foregoing reasons and bases, the Board 
concludes that the veteran is not entitled to service 
connection for headaches, depression, ulcers, stomach 
problems, and anxiety attacks.

II.  Applicability and Compliance with VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  This law 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA was implemented with the adoption 
of new regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  However, the regulations add nothing 
of substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099 (2000).  Under VCAA, VA has the duty to notify a 
claimant of the evidence necessary to support the claim, to 
assist in the development of claim, and to notify a claimant 
of VA's inability to obtain certain evidence.  These duties 
are discussed in detail below.

VA has a duty to notify the appellant and the representative, 
if any, of information and evidence needed to substantiate 
and complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
In this case, the veteran has been so notified by the January 
1998 rating decision, the February 1998 statement of the 
case, the supplemental statements of the case dated in March 
and May 1999 and October 2002, and the Board's remand of this 
matter in May 2000.  She was advised by letter dated in March 
of the passage of the VCAA and VA duties to assist her and 
notify her concerning her claim.  She was also notified what 
actions VA would undertake and what she should do.  Also,  by 
a letter from the RO dated in January 2002, the veteran was 
advised of VA's duties to notify and assist the veteran in 
the development of her claim.  She has been provided forms 
for authorization to release medical records.  She has been 
notified that ultimately, it was her responsibility to 
provide evidence to support her claim.  The veteran has not 
indicated that there is additional evidence which has not 
been obtained.  VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  In the letter accompanying the October 2002 
supplemental statement of the case, the veteran was invited 
to submit any additional comment or information.  She did not 
do so.  The Board concludes that VA has complied with the 
VCAA notification requirements.

Upon submission of a substantially complete application, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, and must notify 
the claimant of what portion of that information and evidence 
is her responsibility, and what is VA's responsibility.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The veteran was so notified by the RO's November 2002 
supplemental statement of the case and November 2002 letter.  

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained all 
relevant records identified by the veteran or otherwise 
evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to her claim that have not been obtained 
and considered.  She has had several opportunities to 
identify sources of evidence, including the claims she filed, 
her Notice of Disagreement, her substantive appeal, her 
testimony, and other statements.  The RO has obtained 
treatment records identified by the veteran.  The veteran has 
not provided information concerning additional evidence -- 
such as the names of treatment providers, dates of treatment, 
or custodians of records, either private, Federal agency, or 
service related -- which has not been obtained.  

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.356(a) (2002).  The veteran had been 
afforded VA examinations.   Therefore, the Board does not 
deem any further VA examination necessary to decide the 
claims of entitlement to service connection for headaches, 
depression, ulcers, stomach problems, and anxiety attacks.

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  The revised regulation concerning VA's duty to 
notify claimants of inability to obtain records under the 
VCAA, 38 C.F.R. § 3.159(e) (2002), is applicable to any claim 
for benefits received by VA on or after November 9, 2000, as 
well as to any claim filed before that date but not decided 
by VA as of that date.  See 66 Fed. Reg. 45,620 and 45,631-
45,632 (Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified in 
the claims file.  Therefore, VA has no duty to notify the 
veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for headaches, depression, 
ulcers, stomach problems, and anxiety attacks is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

